Title: From Alexander Hamilton to John Rice, 5 October 1789
From: Hamilton, Alexander
To: Rice, John


Treasury DepartmentOctober 5th 1789.
Sir
Your letter of the 20th of September has duly come to hand.
In regard to the enquiry you make, I am of opinion that the Law does not intend to allow a Vessel to proceed from one District to another, without paying or securing the Duties in the first; except when originally bound to another, and obliged from necessity to put into the Port at which she arrives as provided for in the twelvth Section of the Collection Act.
John Rice EsqrDeputy Collector of the Customsfor Boston & Charlestown Massachusetts
